APPEAL OF EVERETT S. LAIN.Lain v. CommissionerDocket No. 5968.United States Board of Tax Appeals3 B.T.A. 1157; 1926 BTA LEXIS 2458; April 3, 1926, Decided Submitted January 13, 1926.  *2458 W. Frank Gibbs, Esq., for the Commissioner.  *1157  Before GRAUPNER and TRAMMELL.  This is an appeal from the determination of a deficiency in income tax for the calendar year 1921 in the amount of $69.13.  The error alleged is the refusal of the Commissioner to allow the deduction of claimed business expenses by the partnership of which the taxpayer is a member.  *1158  FINDINGS OF FACT.  The taxpayer is a physician residing at Oklahoma City, Okla., and is a member of the partnership of Lain & Roland, who are engaged in the practice of medicine, specializing in the treatment of cancers and skin diseases.  The partnership to a large extent secures its patients through acquaintances in the medical profession who are general practitioners or specialists in other lines of medicine, and who send to the partnership patients in need of the particular kind of service that the partnership renders.  Such acquaintances in the profession are made by the partners by attending meetings and conventions of medical societies.  The taxpayer and his partner attended medical conventions in 1920 and 1921.  The deficiency is $69.13.  Order will be entered accordingly.*2459